Case 5:21-cv-01589-EEF-MLH Document 1 Filed 06/09/21 Page 1 of 7 PageID #: 1




                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF LOUISIANA
                                     SHREVEPORT DIVISION

SHERRY PAPA                                       :   CIVIL ACTION NO.
                                                  :
  V.                                              :   JUDGE:
                                                  :
CAPITAL ONE,                                      :   MAGISTRATE:
NATIONAL ASSOCIATON                               :   JURY DEMAND:

                                         COMPLAINT
       Plaintiff, SHERRY PAPA, through undersigned counsel, brings this civil action against

CAPITAL ONE, NATIONAL ASSOCIATION and represents the following:

                                         JURISDICTION

       This is an action for declaratory, injunctive and monetary relief for discrimination and

retaliation in employment in violation o f Title VII of the Civil Rights Act of 1964, as

amended by the Civil Rights Act of 1991, codified at 42 U.S.C. Section 2000e et seq.

Jurisdiction is based on 42 U.S.C. Section 2000e-5(f)(3), 28 U.S.C. Section 1331, and

supplemental jurisdiction under 28 U.S.C. Section 1332 for state law claims asserted herein.

                                             PARTIES

       1.        Plaintiff is:

                 Sherry Papa (“Plaintiff”), a 48-year-old white female, of the full age of majority,

who at the time of the initial filing of this lawsuit was a resident of the State of Louisiana, Caddo

Parish, Louisiana.

            2.   Made Defendant herein is:

                 Capital One, National Association (“Capital One”), a National Banking

Institution, organized under the laws of the State of Delaware, but doing business in the State of

Louisiana, who may be served at 1680 Capital One Drive, McLean, VA, 22102.
Case 5:21-cv-01589-EEF-MLH Document 1 Filed 06/09/21 Page 2 of 7 PageID #: 2




        3.     At all times referred to in this Complaint, Defendant was engaged in an industry

affecting commerce.

        4.     The Defendant was the employer of the Plaintiff. Hereafter it is referred to

collectively as the “Employer” or “Defendant.”

                                 FACTUAL ALLEGATIONS

        5.     Plaintiff started working with the Defendant December 30, 1996. Her

employment was terminated after nearly 22 years of service on January 3, 2019.

        6.     In 2016, Capital One closed several branches and laid off approximately 65

employees.

        7.     After working with Capital One for nearly two decades, Plaintiff was not laid off

but was transferred from to a new branch (I-20 West) as a result of the 2016 restructure.

        8.     Plaintiff’s new manager Ms. Angela Clardy (“Ms. Clardy”), a black or mixed

race, individual had worked with Capital One for approximately 1 to 1.5 years.

        9.     When Plaintiff arrived at the I-20 West Branch, she was assigned by Ms. Clardy

to the desk (platform) position, a position that was new to her and for which she had little

experience.

        10.    Ms. Clardy immediately began discriminating against Plaintiff due to her race.

        11.    Ms. Clardy transferred four subordinate employees from Ms. Clardy’s former

North Market Branch location, all of whom were black, to the I-20 West Branch.

        12.    From this point on, Ms. Clardy and the four employees (Chris, Katherine, Chasity

& Daphne) from the North Market Branch, engaged in racially discriminatory conduct against

Plaintiff.




                                                 2
Case 5:21-cv-01589-EEF-MLH Document 1 Filed 06/09/21 Page 3 of 7 PageID #: 3




        13.       For example Plaintiff was rushed by Ms. Clardy to perform work, but the non-

white employees could take 2 hours to assist a customer without reprimand.

        14.       Additionally, Plaintiff was not allowed to text Ms. Clardy or go into her office if

the door was closed; however, other non-white employees were free to text Ms. Clardy and go

into Ms. Clardy’s office when the door was closed freely. Plaintiff was denied this form of

communication with her manager.

        15.       Further, Ms. Clardy made several derogatory, inappropriate epitaphs, comments

and unacceptable statements toward Plaintiff using racially derogatory epitaphs frequently in the

public setting.

        16.       Several other white employees were also discriminated against by Ms. Clardy

(such as Barbara Jones and Erin Fenmore) due to their race.

        17.       Ms. Clardy told the staff in a meeting that some employees had “RBF”. Plaintiff

inquired with another black employee what RBF meant who advised it stood for Resting Bitch

Face. The RBF term was directed at white employees.

        18.       Plaintiff made friends with Shareeda Edwards, non-white employee. Ms. Clardy

verbally advised Ms. Edward in Plaintiff’s presence, that “she was making friends with trouble”

(referring to Plaintiff).

        19.       Ms. Clardy interviewed job applicants based upon their looks and race, if she did

not like what she saw, Ms. Clardy would leave the interview and force other employees to finish

it so that the white applicants were not fairly considered.

        20.       By December of 2017, Plaintiff was extremely stressed and uneasy about going to

work due to the racial discrimination she was experiencing. This continued for months.




                                                   3
Case 5:21-cv-01589-EEF-MLH Document 1 Filed 06/09/21 Page 4 of 7 PageID #: 4




       21.     In February 2018, Plaintiff made a complaint to Erin Brady of Human Resources

about the racial discrimination she was experiencing.

       22.     Plaintiff was advised by Ms. Brady that her complaint would be confidential, and

that there would be no retaliation. No action was taken to investigate Plaintiff’s complaint or to

provide Plaintiff any relief.

       23.     On April 3, 2018, Plaintiff spoke with Ms. Brady again to reassert, once again,

her claim of race discrimination.

       24.     Plaintiff informed Ms. Brady that Ms. Clardy made several unprofessional and

racially derogatory comments: to Plaintiff and two other non-white associates such as: (1) that

she was tired of “F--king with you all.”; (2) “Every time you come back here you f--k shit up

(referring to log for credit cards)”; (3) “What goes on at this branch stays in this branch, don’t

talk to other branches employees.”; (4) talking constantly about other associates and managers

about how they suck up (Ms. Clardy would use her hands and tongue to perform an action of

licking butt); (5) calling employee next to Plaintiff a negro/nigger out loud to come to her (Ms.

Clardy); (6) texting Plaintiff to inform her that Plaintiff could not text from work but two other

non-white employees (Katherine & Chris) could text or call Ms. Clardy to ask questions; (7) Ms.

Clardy told Plaintiff if her door was shut that means Ms. Clardy was busy but non-white

employees, (Katherine, Chris, and Chasity) could walk in and out with no problems or call her

on the telephone but Plaintiff was not allowed. Plaintiff also informed Ms. Brady that Ms. Clardy

subjected Plaintiff to closer scrutiny in the performance of her job duties than her similarly

situated non-white comparators.




                                                4
Case 5:21-cv-01589-EEF-MLH Document 1 Filed 06/09/21 Page 5 of 7 PageID #: 5




          25.   Following Plaintiff’s Complaint to Ms. Brady, Plaintiff drove Daphne (last name

unknown) home and shared that she believed Ms. Clardy was discriminating against her due to

her race. Plaintiff mentioned to that she had reported race discrimination to Human Resources.

          26.   A few days later, Ms. Clardy called Plaintiff into the office, gave her a journal and

asked Plaintiff to write down things in it that bothered her and to give it to her when she believed

she was being discriminated against.

          27.   Plaintiff is not aware if any investigation was performed regarding her complaints

of discrimination to Human Resources.

          28.   On January 3, 2019, Plaintiff’s employment was terminated for reasons that were

pretextual and untrue and were instead due to Defendant’s discrimination against Plaintiff due to

race and retaliation for her opposition to discrimination.

                                      CAUSES OF ACTION

          29.   The actions, conduct and procedures of Defendants complained of herein

constitute purposeful discrimination against Plaintiff based upon her race and/or in retaliation for

opposition to discrimination in violation of Title VII of the Civil Rights Act, as amended,

codified under 42 U.S.C. 2000e, La. R.S. 23:301 et. seq., La. R.S. 51:2256 and La.R.S. 23:967.

          30.   Defendants’ actions complained of herein were performed with malice or reckless

indifference to and in knowing violation or reckless disregard of Plaintiff’s federally protected

rights.

          31.   Plaintiff has no adequate remedy at law for the harm she has suffered because of

the discriminatory and retaliatory practices of Defendants set forth herein.

          32.   Because of the Defendants’ actions, Plaintiff has been injured and has suffered or

incurred damages and is entitled to recover statutory damages include compensatory damages,




                                                  5
Case 5:21-cv-01589-EEF-MLH Document 1 Filed 06/09/21 Page 6 of 7 PageID #: 6




back pay, benefits, special damages, reinstatement/front pay and reasonable attorney fees

resulting from the illegal conduct in addition punitive damages due her.

       33.     Plaintiff filed a charge of discrimination with the Louisiana Human Rights

Commission and the Equal Employment Opportunity Commission (“EEOC”) within 180 days of

the discriminatory and retaliatory employment practices described in this Complaint, and she has

received her Notice of Right to Sue dated March 11, 2021, a copy which is attached hereinto as

Exhibit “A”. This Complaint is timely filed, and all administrative prerequisites have been met.

                                  JURY TRIAL DEMANDED

       Plaintiff demands a trial by jury as to all matters permitted by law.

                                               RELIEF

       WHEREFORE, Plaintiff seeks judgment in her favor and against Defendants, as set forth

above, for:

       a.      An award of monetary damages for all claims, in an amount to be shown at trial;

       b.      An award of damages in an amount to be shown at trial for past and future

economic and non-economic losses, including extreme emotional distress and mental anguish,

impairment of the quality of life and consequential loses;

       c.      An award for any and all legal and/or equitable relief, including attorney’s fees

and costs, to which she may be entitled and for all statutory (compensatory/punitive and

liquidated) damages arising because of discrimination and retaliation in employment in

violation of Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act

of 1991, codified at 42 U.S.C. Section 2000e et seq; La. R.S. 23:301 et. seq., La. R.S. 51:2256

and La.R.S. 23:967.

       d.      An award for interest on any awards, at the highest rate allowed by law, from the

date of judicial demand until the date paid;


                                                 6
Case 5:21-cv-01589-EEF-MLH Document 1 Filed 06/09/21 Page 7 of 7 PageID #: 7




     e.    For trial by jury for those matters triable to a jury; and

     f.    Such other and further relief as the Court finds equitable, just and proper.

                                   Respectfully submitted,

                                   DOWNER, JONES, MARINO & WILHITE
                                   401 Market Street, Suite 1250
                                   Shreveport, LA 71101
                                   Tel: 318-213-4444
                                   Fax: 318-213-4445

                                   Allison A. Jones, Bar No. 16990

                                   By:  /s/ Allison A. Jones_________
                                   ATTORNEYS FOR PLAINTIFF




                                              7
